DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the arguments and amendments filed on 12/9/20.  Claims 12-20 have been withdrawn.  Claims 1 and 6-12 have been amended.  Claims 1-11 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen USPA_20060026737_A1 in view of Buckman USPN_4250269.
1.	Regarding Claims 1-11, Chen discloses gloves (corresponds to claimed wearable article) having enhanced barrier protection (Title) that can be used as medical gloves (paragraph 0012).  Chen further discloses that the materials for its gloves can be made from acrylonitrile butadiene and polychloroprene (elastomeric materials being claimed by Applicants in dependent Claims 5 and 11) and that these can be used to make the inner layer and the outer layer (corresponds to claimed first layer and second layer made of unblended single polymers) of said glove (paragraph 0030). Moreover, Chen discloses that said inner layer and the outer layer (corresponds to claimed first layer and second layer) can be made from different latexes to achieve a synergetic effect from respective material characteristics; thereby teaching the limitation of being different from one another as being claimed by Applicants in independent Claims 1 and 11. Chen further prefers these said polymers and additionally states that it is known in the art by stating that the selection of such latexes in making the inner layer and the outer layer (corresponds to claimed first layer and second layer) is strictly dependent on the preferences of the end user for a finished glove (paragraph 0030) thereby suggesting the claimed limitation of being invertible as claimed in instant Claims 1 and 11.  Furthermore, Chen discloses that said inner layer can be adjusted to have a thickness thinner or thicker than said outer layer (Claim 4) and that they both can have thicknesses that are in compliance with medical regulations such as having a total thickness of at least 0.1 mm (paragraph 0028) thereby teaching Applicants’ dependent Claim 10.  It would have been obvious to one of ordinary skill in the art at the time the 
2.	However, Chen does not disclose the claimed primer coating. It should be noted that Chen discloses using pigments in the form of a layer between its inner and outer layers (corresponds to claimed first layer and second layer). 
3.	Buckman discloses using a cationic quaternary ammonium surfactant along with a cationic polyacrylamide (Claims 1 and 7) for improving adhesion between aqueous formulations (corresponds to latex) (column 1, lines 22-25). Buckman further discloses that its invention can allow the retention of pigments and dyes (column 1, lines 1-12), improve dyeability and colorfastness (column 1, line 25), and minimizing loss of pigments (column 5, lines 49-53).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pigment layer, of Chen, by using the polymeric mixture as described above, of Buckman, for purposes of ensuring the adhesion between the inner and outer layers, of Chen.  It would have been obvious to do so out of a desire to prevent delamination in the glove.  Given that Buckman does not mandate a specific thickness it would be obvious to use enough to prevent delamination so as to not unnecessarily thicken the glove. Furthermore, given that Buckman discloses how its mixture can retain and improve pigment retention, it would further be obvious to use the pigments described in Chen within afore-described mixture of Buckman.
Response to Arguments
Chen in view of Buckman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen in view of Buckman.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 15, 2021